Matthew A. Swendiman Direct:513.629.2750 mswendiman@graydon.com November 1, 2013 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Monteagle Funds (the “Trust”) (File Nos. 811-08529 and 333-41461) Ladies and Gentlemen: Attached please find Post-Effective Amendment No. 46 to the Trust’s Registration Statement on Form N-1A. This amendment, amongst other things, is the Trust’s annual update and is intended to update disclosures for the several series to address comments received from the Staff for The Texas Fund filing (Post-Effective Amendment No. 44 to the Trust’s Registration Statement) made on September 17, 2013. If you should have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of the Monteagle Funds cc: Ms. Anu Dubey Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Mr. Paul Ordonio Monteagle Funds 2506 Winford Avenue Nashville, TN 37211
